Case: 17-51134      Document: 00514649563         Page: 1    Date Filed: 09/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                      No. 17-51134                       September 20, 2018
                                                                             Lyle W. Cayce
DYRIAN K. STRONG,                                                                 Clerk


                                                 Plaintiff-Appellant

v.

WARDEN J. GRIMES; UNIT MAJOR KIMBERLY GARZA; CAPTAIN FNU
VELLA; LIEUTENANT FNU QUINTILA; CHAPLAIN FNU SHARPE; FNU
BELL, Chairman, Texas Board of Criminal Justice; MS. FNU PALACIOS,
Unit Grievance Investigation Officer; FNU MAYS, Unit Kitchen Sargeant;
FNU BALZEN, Correctional Officer; MS. FNU GONZALES, Unit Gang
Intelligence Officer; MR. FNU MAGEKA, Correctional Officer; FNU
RENTERRIA, Correctional Officer; MR. FNU SANCHEZ, Correctional Officer;
MR. FNU GUEVARA, Correctional Officer; MR. FNU AGUILAR, Correctional
Officer; MR. FNU GAUSEPOHL, Correctional Officer; MR. FNU GONZALEZ,
Correctional Officer; HEATHER GONZALES; RAY GUEVARA,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:15-CV-9


Before DENNIS, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-51134     Document: 00514649563      Page: 2   Date Filed: 09/20/2018


                                  No. 17-51134

      Seeking to appeal the district court’s rulings underlying the dismissal of
his 42 U.S.C. § 1983 action against prison officials, Dyrian K. Strong, Texas
prisoner # 01763248, moves this court for leave to proceed in forma pauperis
(IFP). He also has filed motions requesting (1) service of process regarding the
delivery of the summons and complaint to every defendant, (2) leave to amend
his appeal so that he can challenge the involvement of a magistrate judge in
his case, and (3) leave to object to the improper dismissal of his suit.
      As an initial matter, this court “must examine the basis of its
jurisdiction, on its own motion, if necessary.” Mosley v. Cozby, 813 F.2d 659,
660 (5th Cir. 1987). A timely notice of appeal in a civil case is a jurisdictional
prerequisite where, as here, the time limit is set by statute. See Hamer v.
Neighborhood Hous. Servs. of Chi., 138 S. Ct. 13, 17 (2017); Bowles v. Russell,
551 U.S. 205, 214 (2007); 28 U.S.C. § 2107(a). Strong did not timely file a notice
of appeal. His notice of appeal indicates that he is appealing the district court’s
November 2, 2017 orders that denied his motion for appointment of counsel
and his motion to amend. Of those rulings, only the denial of appointment of
counsel was an immediately appealable order. Robbins v. Maggio, 750 F.2d
405, 409, 413 (5th Cir. 1985); see Cohen v. Beneficial Industrial Loan
Corporation, 337 U.S. 541, 546 (1949); Doleac ex rel. Doleac v. Michalson, 264
F.3d 470, 474, 491 (5th Cir. 2001). However, Strong did not file a notice of
appeal within 30 days of the November 2, 2017 denial of appointment of
counsel. § 2107(a); FED. R. APP. P. 4(a)(1)(A). As to the denial of his motion to
amend, Strong did not file a notice of appeal after the district court’s June 7,
2018 final judgment. See Cohen, 337 U.S. at 545; § 2107(a); FED. R. APP. P.
4(a)(1)(A).
      Finally, to the extent Strong seeks to appeal the orders entered on
December 18 and 19, 2017, he likewise has not filed a notice of appeal as to
those orders. He has not done so at any point before or after the alleged

                                        2
    Case: 17-51134   Document: 00514649563    Page: 3   Date Filed: 09/20/2018


                               No. 17-51134

incident in January 2017 when prison authorities failed to mail an “amended”
notice of appeal.
      Because Strong did not timely file any notice of appeal, his appeal is
DISMISSED for lack of jurisdiction. His pending motions are DENIED AS
MOOT.




                                     3